DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-9 is the inclusion of a method for acquiring data of an examination object using magnetic resonance (MR) imaging, comprising: loading, via one or more processors, a measurement protocol for acquiring data of the examination object, the measurement protocol indicating a pulse sequence pattern and gradients to be applied in successive repetitions of the pulse sequence pattern; acquiring, via one or more processors, measurement data according to the measurement protocol by (i) determining, after each one of the successive repetitions in which a previous repetition included at least one gradient having an amplitude exceeding a predefined threshold value, at least one compensation gradient, and (ii) applying, via the one or more processors, the at least one compensation gradient following each one of the previous successive repetitions that included the at least one gradient having an amplitude exceeding the predefined threshold value; and reconstructing, via one or more processors, image data using the acquired measurement data.  This in combination with the rest of the limitations of the claims is found in all of claims  1-9, but not disclosed nor suggested by the prior art of record.  

The primary reason for allowance of claim 10 is the inclusion of a MRI system having a magnet; gradient circuitry; radio frequency (RF) circuitry; and a controller configured to: load a measurement protocol for acquiring data of an examination object, the measurement protocol indicating a pulse sequence pattern and gradients to be applied in successive repetitions of the pulse sequence pattern, acquire measurement data according to the measurement protocol by (i) determining, after each one of the successive repetitions in which a previous repetition included at least one gradient having an amplitude exceeding a predefined threshold value, at least one compensation gradient, and (ii) applying, via the one or more processors, the at least one compensation gradient following each one of the previous successive repetitions that included the at least one gradient having an amplitude exceeding the predefined threshold value; and reconstruct image data using the acquired measurement data.  This in combination with the rest of the limitations of the claim is found in all of claim 10, but not disclosed nor suggested by the prior art of record
The primary reason for allowance of claim 11 is the inclusion a non-transitory computer-readable medium having instructions stored thereon that, when executed by a controller associated with a magnetic resonance (MR) apparatus for acquiring data of an examination object using MR imaging, cause the MR apparatus to: load a measurement protocol for acquiring data of the examination object, the measurement protocol indicating a pulse sequence pattern and gradients to be applied in successive repetitions of the pulse sequence pattern, acquire measurement data according to the measurement protocol by (i) determining, after each one of the successive repetitions in which a previous repetition included at least one gradient having an amplitude exceeding a predefined threshold value, at least one compensation gradient, and (ii) applying, via the one or more processors, the at least one compensation gradient following each one of the previous successive repetitions that included the at least one gradient having an amplitude exceeding the predefined threshold value; and reconstruct image data using the acquired measurement data.  This in combination with the rest of the limitations of the claim is found in all of claim 11, but not disclosed nor suggested by the prior art of record


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/SUSAN S LEE/                                                                                 Primary Examiner, Art Unit 2852                                                                                                                       

sl